DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-16 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-16 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a contact angle of a droplet with respect to the medium. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is JP 2005-305826 to Ryoichi which teaches a feeding drive roller 5 and an inkjet head 10 are liftably integrated via a drive axis 4. When the feeding drive roller 5 is lifted by the feeding of the printing sheets P, a lever 13 is oscillated and a shielding plate 14 with a slit 18 is moved to change the output of an optical detection sensor 16, detecting sheet the thickness. When the sheet thickness is less than a fixed value and the ink passing properties are high, a pulse signal is repeatedly sent to the inkjet means to eject a large number of misty ink droplets, making the misty ink droplets hard to pass through the printing sheet as compared with the case where one drop type ink droplets are ejected, with fast drying of the droplets. However, Ryoichi fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 
 The other closest prior art is JP 2003-329629 to Hisato which teaches a liquid 2 is dropped onto a form P, and then a portion with the liquid adhering thereto is measured by a conductive probe S. This allows two-dimensional broadening of the liquid 2 and infiltration depth to be detected, and the detection result allows the kind of the form to be determined. Differently from conventional devices, neither expensive image sensor nor light source for sensor is required, accordingly this device goes down in price and is simplified in structure. However, Hisato fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675